Citation Nr: 1404437	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-31 1053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than May 3, 2010, for the grant of service connection for traumatic brain injury with residuals of tension headaches and post concussive syndrome, to include due to clear and unmistakable error.

2.  Entitlement to special monthly compensation (SMC) based on housebound status for the period prior to May 3, 2010.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The appellant had active service from January 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that in the March 2011 rating decision, the RO granted entitlement to SMC effective May 3, 2010.  However, as SMC was not granted for the entire period on appeal, the issue of entitlement to SMC prior to May 3, 2010, remains before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2010 and October 2013 substantive appeals, the appellant requested a Board hearing at the local RO office.  In the October 2013 substantive appeal, the appellant specified that he wanted a videoconference hearing.  The appellant received a Travel Board hearing in June 2010 on the issue of whether an April 26, 2005, decision of the Board should be revised or reversed on the grounds of clear and unmistakable error, which was dismissed by the Board in a September 2010 decision.  The failure to afford the Veteran a hearing on the above issues would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Therefore, the Board finds that the appellant should be schAeduled for a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request. The Veteran should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


